CUTRER, Judge.
Defendant, Johnny Bell, by a bill of information, was charged with the crime of aggravated burglary. LSA-R.S. 14:60. He was found guilty as charged by a jury. He was sentenced to serve twenty-one years at hard labor. Defendant appeals.
Our search of the record fails to reveal the filing of any assignment of errors as required by LSA-C.Cr.P. art. 844.1 Under these circumstances this court’s review is limited to a “mere inspection of the plead*1308ings and proceedings” to determine if any patent errors are present.2
After a thorough review of the record, we find no patent errors.
For these reasons, the conviction and sentence are affirmed.
AFFIRMED.

. LSA-C.Cr.P. article 844 provides:
“The party appealing shall designate, in writing, those errors which are to be urged on appeal. This assignment of errors shall be filed within the time specified by the trial judge, but not later than five days prior to the return date. A copy of the assignment of errors shall be furnished to the trial judge by the appealing party on the date such errors are filed.
“The trial judge may submit such per curiam comments as he desires.”


. LSA-C.Cr.P. article 920 provides:
“The following matters and no others shall be considered on appeal:
(1) An error designated in the assignment of errors; and
(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.”